                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

  GARY EUGENE BUNCHE,                             )
                                                  )
              Plaintiff,                          )      Civil Action No. 5: 16-311-DCR
                                                  )
  V.                                              )
                                                  )
  UNITED STATES OF AMERICA,                       )               JUDGMENT
                                                  )
              Defendants.                         )

                                      ***   ***   ***   ***

         In accordance with Rule 58 of the Federal Rules of Civil Procedure, the Memorandum

Opinion and Order entered this date regarding Count 1, and the Court’s previous Memorandum

Opinion and Order regarding Counts 2 and 3 [Record No. 39], it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is granted in favor of Defendant United States with respect to all

claims asserted in this action.

         2.       This action is DISMISSED and STRICKEN from the Court’s docket.

         3.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: September 10, 2019.




                                              -1-
